In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and prohibition, and a request for other writs. Upon consideration thereof,
It is ordered by the court that relator’s request for an emergency other writ and emergency alternative writ is denied and that relator’s request for a writ of prohibition is dismissed.
It is further ordered by the court, sua sponte, that an alternative writ of mandamus is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 10.6:
The respondent shall file an answer within seven days of the date of this entry. The parties shall file any evidence they intend to present within ten days of the date of this entry; relator shall file a brief within ten days of the filing of the evidence; respondent shall file a brief within ten days after the filing of relator’s brief; and relator may file a reply brief within seven days after filing of respondent’s brief.
O’Connor and Lanzinger, JJ., not participating.